         Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ALINA FLATSCHER, Individually and on Behalf
    of All Others Similarly Situated,

                              Plaintiff,                        20 Civ. 4496 (KPF)
                           -v.-
                                                              OPINION AND ORDER
    THE MANHATTAN SCHOOL OF MUSIC,

                              Defendant.

KATHERINE POLK FAILLA, District Judge: 1

        Plaintiff Alina Flatscher brings this putative class action against

Defendant The Manhattan School of Music (“MSM”) for injuries allegedly

suffered as a result of the school’s response to the COVID-19 pandemic during

the Spring 2020 semester, during which semester Defendant ceased in-person

instruction, restricted access to school facilities, and transitioned to online

learning. Plaintiff alleges that these changes deprived her and other MSM

students of the educational experiences for which they had bargained and paid.

She asserts claims for (i) breach of implied contract, (ii) unjust enrichment,

(iii) conversion, and (iv) deceptive business practices in violation of Section 349

of the New York General Business Law (“NYGBL”). Now before the Court is

Defendant’s motion for judgment on the pleadings. For the reasons set forth

below, Defendant’s motion is granted in part and denied in part.




1       Maggie Lederer, a rising second-year student at Duke Law School and an intern in my
        Chambers, provided substantial assistance in researching and drafting this Opinion.
        Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 2 of 28




                                     BACKGROUND 2

A.    Factual Background

      1.     Plaintiff’s Education at MSM

      Plaintiff is a vocalist currently residing in Austria. (Am. Compl. ¶ 18). In

the fall of 2016, Plaintiff enrolled in a Bachelor of Music degree program at

MSM. (Id.). Defendant describes itself as a “premier international

conservatory” located in New York City. (Id. at ¶ 20). Obtaining an education

at MSM is not inexpensive: For the 2019-2020 academic year, Defendant

charged each student $48,280 in tuition. (Id. at ¶ 48). In addition, Defendant

imposes various fees on its students, including a general student fee, a student

health insurance fee, a doctoral program fee, a thesis research fee, a thesis

examination fee, an application/audition fee, a fee for credits exceeding degree

credit limits, a course audit fee, a damage/judicial fines fee, a graduation fee,

an instrument maintenance fee, and a qualifying examination fee. (Id. at ¶ 52).

Defendant also requires students to select and pay for one of the school’s four

meal plans. (Id. at ¶ 49). 3



2     The facts set forth herein are drawn from Plaintiff’s Amended Complaint (“Am. Compl.”
      (Dkt. #21)), which is the operative pleading in this matter. The Court also considers
      Defendant’s Answer and Defenses to the Amended Complaint (“Answer” (Dkt. #25)) and,
      as appropriate, the exhibits attached thereto.
      For ease of reference, Defendant’s opening memorandum is referred to as “Def. Br.”
      (Dkt. #27); Plaintiff’s opposition memorandum is referred to as “Pl. Opp.” (Dkt. #30);
      and Defendant’s reply memorandum is referred to as “Def. Reply” (Dkt. #32).
3     Of these fees, Plaintiff alleges that she was charged a student health insurance fee,
      qualifying examination fee, graduation fee, and general student fee. (Am. Compl. ¶ 54).
      Plaintiff was also assessed a commuter meal plan. (Id. at ¶ 51). Pursuant to
      Defendant’s 2019-2020 course catalogue, “Annual Fees are required of all students” (id.
      at ¶ 53), but the parties do not direct the Court to any specific contract or agreement
      that they claim governs any of these particular fees.
                                              2
        Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 3 of 28




      Upon enrolling at MSM, each student enters into a Financial

Responsibility Agreement (“FRA”) with Defendant, wherein the student

“accept[s] full responsibility to pay all tuition, fees[,] and other associated costs

assessed as a result of [their] registration and/or receipt of services[.]” (Answer

Ex. G (FRA)). If a student fails to make a payment, Defendant “will place a

business office hold on [the] student account, preventing [the student] from

attending private studio lessons, classes, auditions, rehearsals[,] and

participating in other [s]chool activities … or using [Defendant’s] facilities

(including practice rooms).” (Id.).

      In exchange for students’ tuition and fees, Defendant promises a campus

“designed to meet all the needs of young performers.” (Am. Compl. ¶ 22). In its

course catalogue, Defendant assures students that “[t]uition payment provides

access to Manhattan School of Music facilities ... when classes are in session[.]”

(Id. at ¶ 20). With particular respect to its campus, Defendant guarantees

students that its practice rooms will be open for 24 hours each day. (Id. at

¶ 27). Similarly, students enroll for a degree at MSM expecting access to “a

state-of-the-art digital multi-track facility capable of recording events in all of

[Defendant’s] main performance spaces.” (Id. at ¶ 33; see also id. at ¶ 45). In

conjunction with this offering, Defendant promises that its staff will “work to

ensure that every student leaves MSM with a portfolio of professional audio

and video recordings that … serve to further their professional careers.” (Id. at

¶ 33). In addition, Defendant requires each student to satisfy a concert

attendance requirement in order to graduate. (Id. at ¶ 61). To Defendant,
                                          3
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 4 of 28




“[a]ttending concerts is a vital and important part of the total educational

experience,” and to satisfy the requirement, students must attend seven major

concerts or master classes for at least six semesters. (Id.). Defendant tracks

students’ attendance through their student identification cards, requiring

ushers to physically scan each identification card at the end of each concert.

(Id.). As such, students must be physically present with their identification

cards to fulfill the concert attendance requirement. (See id.).

      To attract students, Defendant makes several representations about its

classes and the educational opportunities it offers. (See Am. Compl. ¶¶ 59-60).

As a musical conservatory, many of Defendant’s classes “require” “hands-on”

instruction in Defendant’s facilities and “in-person” performance. (Id. at ¶ 60).

For example, Defendant’s “Jury” class requires students to complete a “final in-

person performance/examination … in front of a panel of jurors, consisting of

faculty at MSM.” (Id. at ¶ 59 (emphasis added)). 4 Classes in studio techniques

expect students to utilize “independent lab time” — in Defendant’s lab — “for

hands-on practice in MIDI [Musical Instrument Digital Interface] composition

and recording techniques.” (Id. at ¶ 60). Similarly, instrumental lessons

provide “hands-on learning in [Defendant’s] vocal and instrumental studios on

a weekly basis.” (Id.). Defendant offers classes that require “small studio

performance[s] at the end of the semester” and “live hearings of student works,”



4     The Jury class appears to be a graduation requirement for all Bachelor of Music
      students (see Am. Compl. ¶ 59 (using the notation “BM Graduation” in the course
      description)), but the Court cannot confidently draw this inference on the record
      currently before it.
                                             4
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 5 of 28




as well as full-length recitals. (Id. at ¶¶ 59-60). Still other classes expect

“visits from guest artists who [will] present … music in live performance” for

students. (Id. at ¶ 60).

      Further, Defendant entices students by advertising “an ongoing roster of

luminaries invited to lead MSM’s high-profile master class series” and by

offering “singular performance opportunities at venerable venues such as Jazz

at Lincoln Center[.]” (Am. Compl. ¶ 21). Defendant describes itself as a “first-

rate performing arts center” that “provides … more than 700 live performances

a year,” hosted in one of “MSM’s nine performance venues” or at “off-site

partner venues.” (Id.).

      Like many universities, Defendant attracts students by advertising its

location and community. Defendant markets itself as a “vibrant place to study

and live,” offering students access to “social activities, study groups, recreation,

clubs, and student organizations.” (Am. Compl. ¶ 21). Moreover, Defendant

highlights its Morningside Heights location as a place that allows students to

“enjoy the best of two worlds,” a “college feel” in a “dynamic, multi-faceted

urban setting.” (Id.). Indeed, Defendant entices students to travel from all over

the world — as did Plaintiff — by promising to “take[] full advantage of New

York’s incomparable creative energy” and “abundant learning and performance

opportunities.” (Id.).

      2.     The Spring 2020 Semester

      In the Spring of 2020, Plaintiff was in her final semester of study at MSM

and on the brink of graduation. (Am. Compl. ¶ 18). On March 13, 2020, with

                                         5
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 6 of 28




the COVID-19 pandemic escalating, Defendant announced that all classes

would be conducted online starting March 23, 2020. (Answer Ex. B; see also

Am. Compl. ¶ 40). Defendant also extended students’ spring break vacation by

an additional week. (Am. Compl. ¶ 41). Plaintiff alleges that Defendant closed

its campus and limited access to many of its facilities. (Id. at ¶¶ 23, 37, 40,

44). For the remainder of the semester, Defendant continued with online

learning and limited access to school facilities. (See id. at ¶¶ 36-37, 44). For

example, Defendant “repurposed” its concert attendance requirement, allowing

students to satisfy the requirement by “log[ging] in and view[ing] at least one

performance” in Defendant’s digital performance forum, and it held several

student performances online. (Answer Ex. D, H). 5

      Plaintiff continued her education remotely throughout the Spring 2020

semester (see Answer Ex. I), although she alleges that her classes “required

hands-on, in-person attendance” (Am. Compl. ¶ 59). Specifically, Plaintiff

continued her classes online and received private voice lessons via video

conference; however, Plaintiff asserts that “connection issues and technical

difficulties” made her lessons “impossible.” (Id. at ¶ 59 n.1). Nevertheless,

Plaintiff received letter grades and credit towards her degree, and graduated

from MSM on May 15, 2020. (See Answer Ex. I). In May, Defendant

announced that it would not hold its graduation ceremonies as planned. (Am.




5     Nothing in the pleadings suggests that MSM students were given an option to defer
      completion of their degree programs’ concert attendance and other live performance
      requirements until after the pandemic had subsided.
                                            6
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 7 of 28




Compl. ¶ 43). Instead, Defendant hosted a virtual “toast” to celebrate its

graduates. (Id.; see also Answer Ex. D). Defendant did not refund Plaintiff any

portion of the graduation fee she paid. (Am. Compl. ¶ 54).

      As a result of the changes implemented by Defendant in response to the

COVID-19 pandemic, Plaintiff alleges that she was denied the benefits

Defendant promised her. (Am. Compl. ¶ 37). Specifically, Plaintiff expected to

receive “face to face interaction with professors, mentors, coaches[,] and peers,”

“access to facilities such as music rooms, study rooms, libraries, practice

rooms, concert halls, and recording studio rooms,” and “in-person/hands-on

classes, auditions, and rehearsals.” (Id. at ¶ 36). Defendant has not offered

Plaintiff nor other students refunds for any portion of the tuition or fees

assessed for the Spring 2020 semester. (Id. at ¶¶ 46, 54). 6 As such, Plaintiff

brings the instant action on behalf of herself and all other MSM students

enrolled during the Spring 2020 semester to recover a portion of the tuition

and fees paid to Defendant.

B.    Procedural History

      On June 11, 2020, Plaintiff initiated this litigation (see generally Dkt.

#1), and Defendant answered Plaintiff’s initial complaint on October 6, 2020

(Dkt. #15). On October 9, 2020, Defendant filed a pre-motion letter seeking to



6     Defendant alleges that it had refunded Plaintiff the unused balance of her commuter
      meal plan. (Answer ¶ 51; Def. Br. 20 n.12). Plaintiff, however, disputes this, stating
      she has not received nor cashed any refund from Defendant. (Pl. Opp. 8). For the
      purposes of the instant motion, the Court “draw[s] all reasonable inferences in
      [Plaintiff’s] favor,” and “assume[s] [Plaintiff’s] well-pleaded factual allegations to be
      true[.]” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011).
                                               7
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 8 of 28




pursue a motion for judgment on the pleadings (Dkt. #19), to which letter

Plaintiff filed an opposition on October 13, 2020 (Dkt. #20). That same day,

the parties attended an initial pretrial conference at which they discussed with

the Court Defendant’s anticipated motion for judgment on the pleadings. (See

Minute Entry for October 13, 2020). At the conference, the Court granted

Plaintiff leave to file an amended complaint and directed Defendant to submit a

letter regarding its intent to answer the amended complaint or to pursue

motion practice on or before November 25, 2020. (Id.). Thereafter, on

November 13, 2020, Plaintiff filed the Amended Complaint (Dkt. #21);

Defendant filed another pre-motion letter seeking leave to file a motion to

dismiss on November 25, 2020 (Dkt. #22); and Plaintiff filed a letter in

opposition on November 30, 2020 (Dkt. #23). By endorsement dated December

1, 2020, the Court adopted the parties’ proposed briefing schedule. (Dkt. #24).

      On December 22, 2020, Defendant answered the Amended Complaint

and filed its motion for judgment on the pleadings and supporting papers (Dkt.

#26-27); Plaintiff filed her opposition papers on January 22, 2021 (Dkt. #30-

31); and Defendant filed its reply on February 5, 2021 (Dkt. #32). On

February 23, 2021, Plaintiff filed a supplemental letter to respond to

arguments regarding a recently-decided case raised by Defendant for the first

time in its reply brief. (Dkt. #33). Since then, the parties have each submitted

notices of supplemental authority. (See Dkt. #34-35).




                                        8
        Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 9 of 28




                                    DISCUSSION

A.    Applicable Law

      Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings

are closed — but early enough not to delay trial — a party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). Courts apply the same

procedure to evaluate motions for judgment on the pleadings under Rule 12(c)

as for motions to dismiss under Rule 12(b)(6). Altman v. J.C. Christensen &

Assocs., Inc., 786 F.3d 191, 193 (2d Cir. 2015). This procedure requires courts

to “draw all reasonable inferences in [the non-movant’s] favor, ‘assume all well-

pleaded factual allegations to be true, and determine whether they plausibly

give rise to an entitlement to relief.’” Faber v. Metro. Life Ins. Co., 648 F.3d 98,

104 (2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 88 (2d

Cir. 2009)). The non-movant is entitled to relief if he or she alleges “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened fact

pleadings of specifics, it does require enough facts to nudge [the non-movant’s]

claims across the line from conceivable to plausible.” (internal quotation marks

and citation omitted)).

      “On a [Rule] 12(c) motion, the court considers the complaint, the answer,

any written documents attached to them, and any matter of which the court

can take judicial notice for the factual background of the case.” L-7 Designs,

Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (internal quotation

                                           9
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 10 of 28




marks and citation omitted). Moreover, a pleading is “deemed to include any

written instrument attached to it as an exhibit, materials incorporated in it by

reference, and documents that, although not incorporated by reference, are

‘integral’ to the complaint.” Id. (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir.

2004)); see also Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an

exhibit to a pleading is a part of the pleading for all purposes.”). 7

B.    Analysis

      1.     Plaintiff Adequately Pleads a Breach of Implied Contract Claim

      The parties do not dispute, at least for purposes of the instant motion,

that this Court has subject matter jurisdiction under the Class Action Fairness

Act of 2005 (“CAFA”), Pub. L. 109-2, 119 Stat. 4-14 (2005). Additionally, both

parties analyze Plaintiff’s claims under New York law. (Compare, e.g., Def.

Br. 6-7, 10-11, with Pl. Opp. 9-12). The parties agree that there is no express




7     In the instant action, Defendant attaches various exhibits to its Answer. These exhibits
      include an Executive Order from the Governor of New York (Answer Ex. A); email
      communications from Defendant to its students (id., Ex. B-F, H); the FRA (id., Ex. G);
      and Plaintiff’s transcript and payments records (id., Ex. I-K). In her opposition, Plaintiff
      argues that these exhibits: (i) are inadmissible hearsay, and (ii) improperly provide
      incomplete factual context prior to discovery and summary judgment. (Pl. Opp. 5). As
      it happens, however, many of the documents attached to Defendant’s answer can be
      fairly said to be incorporated by reference in the Amended Complaint. (Compare, e.g.,
      Am. Compl. ¶¶ 10, 78, 116 (citing, inter alia, Defendant’s “bulletins,” “circulars,” and
      “website” as bases for the existence of an implied contract), with Answer Ex. B-F, H
      (email communications from Defendant to its students)). As such, the Court will
      consider the exhibits annexed to Defendant’s Answer in deciding the instant motion to
      the extent they can fairly be said to be incorporated by reference in the complaint.
      Accord Goldberg v. Pace Univ., — F. Supp. 3d —, No. 20 Civ. 3665 (PAE), 2021 WL
      1565352, at *1 n.1, *3 (S.D.N.Y. Apr. 21, 2021), appeal filed, No. 21-1377 (2d Cir. May
      28, 2021); In re Columbia Tuition Refund Action (“Columbia Tuition Refund”), — F. Supp.
      3d —, Nos. 20 Civ. 3208 (JMF) and 20 Civ. 3210 (JMF), 2021 WL 790638, at *8 n.9
      (S.D.N.Y. Feb. 26, 2021). Additionally, parties may not properly assert evidentiary
      objections on a motion for judgment on the pleadings. See L-7 Designs, Inc. v. Old
      Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011).
                                              10
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 11 of 28




contract that entitles Plaintiff to in-person educational experiences. (See Am.

Compl. ¶ 79; Def. Br. 6). Rather, Plaintiff alleges that an implied contract

exists between Defendant and its students, and that Defendant breached this

contract by denying Plaintiff: (i) specific in-person educational experiences,

(ii) certain services, and (iii) access to particular facilities. (Am. Compl. ¶¶ 77-

89).

       “Under New York law, an implied contract is formed when a university

accepts a student for enrollment[.]” Papelino v. Albany Coll. of Pharmacy of

Union Univ., 633 F.3d 81, 93 (2d Cir. 2011). “The terms of the implied contract

are ‘contained in the university’s bulletins, circulars[,] and regulations made

available to the student.’” Id. (quoting Vought v. Teachers Coll., Columbia Univ.,

511 N.Y.S.2d 880, 881 (2d Dep’t 1987)). “The interpretation of a university’s

catalogue, like the interpretation of any contract, is a matter of law for the

Court.” Deen v. New Sch. Univ., No. 05 Civ. 7174 (KMW), 2007 WL 1032295, at

*2 (S.D.N.Y. Mar. 27, 2007).

       To be sure, “[n]ot every dispute between a student and a university is

amenable to a breach of contract claim.” Gally v. Columbia Univ., 22 F. Supp.

2d 199, 206 (S.D.N.Y. 1998). To successfully plead a breach of contract claim,

plaintiff must allege: “[i] the existence of an agreement; [ii] adequate

performance of the contract by the plaintiff; [iii] breach of contract by the

defendant; and [iv] damages.” Eternity Glob. Master Fund Ltd. v. Morgan Guar.

Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (quotation omitted). Within

the student-university relationship, “‘a student must identify specific language
                                         11
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 12 of 28




in the school’s bulletins, circulars, catalogues and handbooks which

establishes the particular contractual right or obligation alleged by the

student.’” In re Columbia Tuition Refund Action (“Columbia Tuition Refund”),

— F. Supp. 3d —, Nos. 20 Civ. 3208 (JMF) and 20 Civ. 3210 (JMF), 2021 WL

790638, at *2 (S.D.N.Y. Feb. 26, 2021) (quoting Keefe v. N.Y. Law Sch., 906

N.Y.S.2d 773 (Sup. Ct. N.Y. Cnty. 2009) (unpublished table opinion), aff’d, 897

N.Y.S.2d 94 (1st Dep’t 2010)). “‘General policy statements’ and ‘broad and

unspecified procedures and guidelines’ will not suffice.” Nungesser v. Columbia

Univ., 169 F. Supp. 3d 353, 370 (S.D.N.Y. 2016) (quoting Ward v. N.Y. Univ.,

No. 99 Civ. 8733 (RCC), 2000 WL 1448641, at *4 (S.D.N.Y. Sept. 28, 2000)).

      As an initial matter, Defendant contends that tuition constitutes

“payment for instruction” (Def. Br. 11), and entitles Plaintiff to nothing more

than “instruction in her chosen courses by MSM faculty and … credit toward a

MSM degree” (id. at 1). But Defendant’s own statements belie this position. In

its course catalogue, Defendant states that “tuition payment provides access to

Manhattan School of Music facilities[.]” (Am. Compl. ¶ 20). Conversely, in the

FRA, Defendant threatens to “place a business office hold” if a student fails to

pay tuition. (Answer Ex. G). Such a hold “prevent[s] [students] from attending

private studio lessons, classes, auditions, rehearsals[,] and participating in

other [s]chool activities … or using [Defendant’s] facilities (including practice

rooms).” (Id.). In other words, Defendant cannot here suggest that Plaintiff

paid tuition in exchange only for registration or for course credit towards

graduation. That is because, to the contrary, Defendant has previously
                                        12
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 13 of 28




indicated that Plaintiff, and other MSM students, paid tuition to attend classes,

receive private lessons, and access the school’s facilities — all of the services

MSM denies to students who fail to pay tuition. (See id.; Am. Compl. ¶ 55).

Indeed, “[p]aying tuition inherently changes the applicant’s status to student,”

and “[t]hat status allows a student to access a number of resources she would

be denied if she had not enrolled.” Ford v. Rensselaer Polytechnic Inst., 507 F.

Supp. 3d 406, 416 (N.D.N.Y. 2020). “What a student expects to receive in

exchange for tuition money covers much more territory than simply the right to

take classes.” Id. Plaintiff alleges that she was denied more than just the

ability to earn credit towards her degree and, in its own words, MSM agrees

that tuition entitled Plaintiff to more — at a minimum, it also included access

to Defendant’s facilities. (Am. Compl. ¶ 55).

      Further undermining Defendant’s argument that tuition is simply

payment for instruction is the fact that MSM’s promotional materials contain

several statements regarding access to physical facilities on its campus that

plausibly allege an implied contractual right to specific in-person instruction,

certain services, and access to particular facilities. For example, Defendant

promises students an entire floor of “24-hour practice rooms”; yet Plaintiff

alleges that students were denied access to these rooms. (Am. Compl. ¶¶ 27-

28). Defendant further promises access to a “state-of-the-art digital multi-

track facility” so students may graduate “with a portfolio of professional audio

and video recordings” — another promise Plaintiff alleges Defendant did not

keep. (Id. at ¶¶ 33-34). Plaintiff alleges that Defendant closed its performance
                                        13
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 14 of 28




spaces during the Spring 2020 semester (id. at ¶ 32), yet Defendant presented

itself as a “first-rate performing arts center,” hosting “more than 700 live

performances a year” in its “nine performance venues and [at] off-site partner

venues” (id. at ¶ 21 (emphasis added)), fairly suggesting that such

performances would in fact take place live and inside these performance

venues, not remotely by videoconference. In sum, Plaintiff alleges she

“accepted MSM’s offer of admission to earn a music degree that included the

benefit of … access to facilities such as … practice rooms, concert halls, and

recording studio rooms.” (Id. at ¶ 36). As a result of Defendant’s closure,

Plaintiff alleges she was denied access to these facilities (id. at ¶ 37) — the very

access her tuition payments provided her (id. at ¶¶ 20, 55).

      Courts have allowed similar claims to survive when predicated on

specific promises to access certain facilities. For example, in Bergeron v.

Rochester Institute of Technology, students alleged that their university failed to

provide them with in-person instruction and access to campus activities as

promised when the university switched to remote learning due to COVID-19.

No. 20 Civ. 6283 (CJS), 2020 WL 7486682, at *1 (W.D.N.Y. Dec. 18, 2020).

There, students based their breach of contract claim on, inter alia, the

university’s promise of access to the “finest laboratories, technology[,] and

computing facilities available on any campus.” Id. at *7. The Bergeron court

found this statement to be sufficiently specific to survive a motion to dismiss.

Id. at *7-8. Plaintiff’s allegations here point to promises of in-person services,

experiences, and access to facilities that are even more specific than those
                                         14
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 15 of 28




advanced in Bergeron. 8 See also Ansari v. N.Y. Univ., No. 96 Civ. 5280 (MBM),

1997 WL 257473, at *1, *4 (S.D.N.Y. May 16, 1997) (finding university’s

advertisements of “the most sophisticated, state-of-the-art clinical facilities”

sufficiently specific to support student’s breach of contract claim).

      Plaintiff has also identified sufficiently specific statements regarding

Defendant’s classes and method of instruction to plausibly allege a promise for

some in-person instruction and specific educational experiences. Here again,

Defendant’s status as a musical conservatory distinguishes Plaintiff’s claims

from those brought by many other students arising out of the COVID-19

pandemic. In fact, Plaintiff alleges that “[m]any ... courses, if not all courses”

at MSM “require in-person/hands-on instruction” because Defendant “is a

musical conservatory.” (Am. Compl. ¶ 60). For example, Plaintiff was enrolled

in a “Private Voice” class, which “required hands-on, in-person attendance” (id.

at ¶ 59) and became “impossible” to conduct once classes went online (id. at

¶ 59 n.1). Plaintiff was also enrolled in a “Jury” class, which required her to

complete a “final in-person performance/examination” “in front of a panel of

jurors, consisting of faculty at MSM.” (Id. at ¶ 59 (emphasis added)). A

multitude of other classes require either “live hearings of student works,”

“studio performance[s] at the end of the semester,” or full-length recitals. (Id.


8     Defendant’s attempts to distinguish Bergeron are unavailing. First, Defendant claims
      that the Bergeron court erred by failing to consider the parties’ financial responsibility
      agreement. (Def. Br. 11 n.7). Even if true, as discussed infra, this Court has
      considered the parties’ FRA and does not believe its terms demand dismissal at this
      stage. Second, Defendant argues that the Bergeron court did not consider the
      educational malpractice doctrine. (Id.). As discussed below, the education malpractice
      doctrine does not bar Plaintiff’s claims here.
                                              15
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 16 of 28




at ¶¶ 59-60 (emphasis added)). Similarly, the course catalogue touts that

students will gain “hands-on experience” by taking advantage of Defendant’s

recording studio in many classes. (See id.). Plaintiff alleges these classes could

not be conducted as advertised or as required when Defendant moved its

classes online, thus denying her the “hands on learning and musical

instruction” that Defendant advertised and promised. (See id. at ¶¶ 36-37, 40).

      In addition to student performance, Defendant’s classes expect “visits

from guest artists who [will] present music in live performance.” (Am. Compl.

¶ 60 (emphasis added)). Defendant promises to invite “an ongoing roster of

luminaries … to lead MSM’s high-profile master class series.” (Id. at ¶ 21).

Defendant also offers its students “singular performance opportunities at

venerable venues such as Jazz at Lincoln Center[.]” (Id.). These

representations suggest live, in-person performances and classes with

prominent musicians and vocalists; Plaintiff alleges that she therefore enrolled

at MSM expecting “in-person/hands-on classes” and “participation in public

performances,” which experiences Defendant denied her in her final semester

at MSM. (Id. at ¶¶ 36-37).

      Outside of classes, Defendant demands students attend — in person — a

certain number of concerts every semester as a graduation requirement, a

“vital” piece of their “total educational experience.” (See Am. Compl. ¶ 61). As

noted above, to satisfy the concert attendance requirement, students must

ensure that concert ushers scan their student identification cards to record

their physical presence in the performance hall. (Id.). In the spring, Defendant
                                       16
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 17 of 28




“repurposed” this requirement, allowing students to satisfy the requirement by

viewing one concert online. (Answer Ex. H). As such, Plaintiff alleges she was

denied a “vital” in-person educational experience that Defendant advertised

and promised. (See Am. Compl. ¶¶ 36-37, 61). Taken together, the Court is

satisfied that for the purposes of the instant motion, Plaintiff has identified

statements in Defendant’s course catalogue and promotional materials that

plausibly allege an implied contractual right to specific in-person instructional

experiences.

      For many of the same reasons, the Court declines to dismiss Plaintiff’s

claim for the fees Defendant assessed Plaintiff during the Spring 2020

semester. At this stage, the record is not clear as to what services or facilities

these fees entitled Plaintiff. As an example, Plaintiff seeks a refund of her

graduation fee, noting that there was no in-person graduation ceremony (Am.

Compl. ¶ 43), but the record does not demonstrate to what that fee entitled

Plaintiff. And there is an open question as to whether Defendant offered

Plaintiff a refund of her remaining meal plan balance, but as explained above,

these questions are not appropriately resolved at this stage. For the purposes

of the instant motion, the Court “draw[s] all reasonable inferences in [Plaintiff’s]

favor,” and “assume[s] [Plaintiff’s] well-pleaded factual allegations to be true[.]”

Faber, 648 F.3d at 104. 9 Whether or not this claim survives a motion for

summary judgment is a question for discovery.


9     Defendant also argues that “the fees referenced by Plaintiff are flat per-semester fees
      that apply regardless of how much or how little a student uses a particular service or
      receives a particular benefit.” (Def. Br. 18). But Plaintiff is not seeking a refund
                                             17
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 18 of 28




      Defendant’s remaining arguments for dismissing Plaintiff’s breach of

implied contract claim are ineffectual. First, Defendant asks this Court to

follow Judge Wood’s opinion in Hassan v. Fordham University, claiming the

court dismissed a breach of contract claim predicated on “nearly identical”

allegations to the instant action. (Def. Reply 2). But Defendant glosses over

significant factual differences between the two actions. Importantly, Plaintiff’s

claims in this action are supported by stronger textual backing. For example,

Plaintiff alleges that: (i) MSM promised that tuition payments entitled her to

“access ... Manhattan School of Music facilities” (Am. Compl. ¶ 20); (ii) MSM’s

course catalogue demonstrates that classes at MSM require “final in-person

performance[s]/examination[s],” “live hearings of student works,” and “studio

performance[s]” (id. at ¶¶ 59-60); (iii) classes at MSM require “hands-on,” “in-

person” instruction because of MSM’s unique position as a “musical

conservatory” (id. at ¶ 60); (iv) MSM promised to invite “luminaries” to lead its

master class series (id. at ¶ 21); (v) MSM required students to attend concerts

in-person in order to graduate (see id. at ¶ 61); (vi) MSM promised access to a

state-of-the-art recording studio and advertised that students would therefore

graduate with “a portfolio of professional audio and video recordings” (id. at

¶¶ 33, 45); (vii) MSM promised 24-hour access to a floor of practice rooms and

access to its nine performance spaces (id. at ¶¶ 21, 27); and (viii) MSM




      because she chose not to use a particular service or receive a particular benefit.
      Rather, Plaintiff seeks a refund because MSM’s closure prevented her from doing so.


                                            18
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 19 of 28




promised to provide students with “singular performance opportunities at

venerable venues” in New York City (id. at ¶ 21). And Defendant includes

evidence that failure to pay tuition does not just preclude Plaintiff from

receiving course credit, but also would “prevent[] [Plaintiff] from attending

private studio lessons, classes, auditions, rehearsals and participating in other

[s]chool activities … or using [Defendant’s] facilities (including practice rooms).”

(Answer Ex. G). By contrast, the plaintiff in Hassan predicated his claim on,

inter alia, the defendant’s general attendance policies and advertisements of the

“on-campus experience.” — F. Supp. 3d —, No. 20 Civ. 3265 (KMW), 2021 WL

293255, at *5 (S.D.N.Y. Jan. 28, 2021), amended by 2021 WL 293255 (S.D.N.Y.

Apr. 6, 2021). 10

      More importantly, Defendant misses the crux of this matter: Defendant

is a musical conservatory, “preparing [Defendant’s] students to be

accomplished and passionate performers.” (Am Compl. ¶ 21). Indeed, many, if

not all, of Defendant’s courses “require in-person/hands on instruction”

because of the school’s unique status as a musical conservatory. (Id. at ¶ 60).

By contrast, the Hassan court does not address a claim brought by students

enrolled in a specialized degree program that would have a unique need for


10    Relying on Hassan, Defendant also believes dismissal is warranted because Plaintiff did
      not allege that MSM acted arbitrarily or in bad faith. (Def. Reply 5). Since then — and
      after Defendant filed its reply — Judge Wood amended her analysis to state that “with
      respect to pleading the breach element of a contract claim, [p]laintiff is not required to
      plead that [defendant] acted arbitrarily or in bad faith.” Hassan v. Fordham Univ.,
      No. 20 Civ. 3265 (KMW), 2021 WL 1263136 at *2 (S.D.N.Y. Apr. 6, 2021), amending
      2021 WL 293255 (S.D.N.Y. Jan. 28, 2021). Accordingly, the Court rejects Defendant’s
      argument that Plaintiff must plead bad faith to adequately allege a claim for breach of
      implied contract. Accord Columbia Tuition Refund, 2021 WL 790638, at *7.
                                             19
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 20 of 28




hands-on instruction and in-person learning. See generally Hassan, 2021 WL

293255, at *1. As such, the nature of the agreement alleged to exist between

the parties — and the educational experience to be provided — are entirely

different. 11 A sister court acknowledged as much when declining to dismiss a

student’s claim for fees against the Pratt Institute, a university that “focuses on

architecture, design, and other artistic programs.” Hewitt v. Pratt Inst., No. 20

Civ. 2007 (ERK) (SJB), 2021 WL 2779286, at * 1 (E.D.N.Y. July 2, 2021). In

declining to dismiss the fees claim, the court considered the artistic nature of

the classes. See id. at *3 (noting students paid these fees for in-person

“technical arts programs” like “participation in ceramics, sculpture, and




11    The same is true for many similar actions before sister courts in this District. See, e.g.,
      Beck v. Manhattan Coll., No. 20 Civ. 3229 (LLS), 2021 WL 1840864, at *1 (S.D.N.Y.
      May 7, 2021); Columbia Tuition Refund, 2021 WL 790638, at *1. The Court
      understands that Plaintiff’s action is one of many across this District, and indeed the
      country, in which students are seeking refunds from their universities as a result of
      their transitions to online learning during the pandemic. But of these cases, few have
      addressed specialized degree programs such as those offered by MSM. The Court is
      aware of Goldberg v. Pace University, which bears certain factual similarities to claims
      advanced in this action. 2021 WL 1565352, at *1-3. In Goldberg, the student was
      enrolled in a Master of Fine Arts program. Id. at *1. Specifically, the student alleged
      that his university breached an implied contract by, inter alia, failing to hold (i) in-
      person classes, (ii) a production of the student’s play at a downtown Manhattan theater,
      and (iii) its preparatory class that required in-person meetings. Id. at *1-2. The court
      rejected plaintiff’s claim that he was promised in-person instruction generally, but
      extracted the allegations regarding the production and preparatory class and dismissed
      them without prejudice as unripe because the university had postponed these
      experiences, as opposed to cancelling them. By contrast, for example, Defendant held
      Plaintiff’s “final in-person performance/examination” for her jury class online and
      converted the “integral” concert requirement to an online experience. (See Answer
      Ex. C, I). As such, Plaintiff’s claims are ripe, and for the reasons discussed above, the
      Court finds them sufficiently specific to survive the instant motion.
                                              20
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 21 of 28




printmaking courses”). Similarly, the education Defendant offers here is in and

of itself an artistic degree program, requiring specialized, technical training. 12

      Second, Defendant contends that the terms of the FRA demand

dismissal. (Def. Br. 17). In support of that argument, Defendant highlights

Plaintiff’s statement in the FRA that “I understand that when I register for any

class at or receive any service from Manhattan School of Music I accept full

responsibility to pay all tuition, fees[,] and other associated costs assessed as a

result of my registration and/or receipt of services by the published or assigned

due date.” (Answer Ex. G; see Def. Br. 17). For legal support, Defendant relies

on Chong v. Northeastern University, where the court dismissed a student’s

breach of contract claim — and not a breach of implied contract claim. 494 F.

Supp. 3d 24 (D. Mass. 2020). (See also Def. Br. 17). In Chong, plaintiffs

alleged the defendant-university breached the express terms of the parties’

financial responsibility agreement. Id. at 28. By contrast, the crux of Plaintiff’s

claim in the instant action is that MSM breached an implied contract. As such,

Chong is “distinguishable and of little weight.” See Ford, 507 F. Supp. 3d at

416 (distinguishing Chong from breach of implied contract action). 13




12    In keeping with its hands-on education, Defendant assesses fees that are similarly
      artistic, such as an instrument maintenance fee and an application/audition fee. (See
      Am. Compl. ¶ 52).
13    Defendant further argues that the educational malpractice doctrine bars Plaintiff’s
      claims. The Court disagrees. It is well-settled that claims of educational malpractice
      are not cognizable under New York law. See Andre v. Pace Univ., 655 N.Y.S.2d 777, 779
      (2d Dep’t 1996). A claim of educational malpractice requires courts “to make judgments
      as to the validity of broad educational policies — a course [New York courts] have
      unalteringly eschewed in the past.” Id. As such, the Court must dismiss claims
      “[w]here the essence of the complaint is that the school breached its agreement by
                                            21
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 22 of 28




      In sum, the Court finds Defendant’s statements to be sufficiently specific

to give Plaintiff the expectation that her payment of tuition and fees entitled her

to more than just course credit towards graduation, and instead encompassed

physical access to MSM facilities and certain in-person, hands-on educational

experiences. However, and to be clear, the Court is not suggesting that

Defendant acted improperly in closing its facilities during the COVID-19

pandemic, as it clearly acted to protect the health and safety of staff, students,

and faculty.

      2.       The Court Will Not Dismiss Plaintiff’s Unjust Enrichment
               Claim as Duplicative

      In the alternative, Plaintiff alleges Defendant’s conduct constitutes

unjust enrichment. (Am. Compl. ¶¶ 92-99). Defendant argues this claim

should fail because it is duplicative of Plaintiff’s breach of implied contract

claim. (Def. Br. 20-21). The New York Court of Appeals has explained that

“[t]he existence of a valid and enforceable written contract governing a



      failing to provide an effective education.” Gally v. Columbia Univ., 22 F. Supp. 2d 199,
      206-07 (S.D.N.Y. 1998).
      Here, Plaintiff is not asking this Court to “review the soundness of the method of
      teaching that has been adopted by [Defendant].” Paladino v. Adelphi Univ., 454
      N.Y.S.2d 868, 872 (2d Dep’t 1982). Rather, as discussed above, Plaintiff has alleged
      that she was entitled to specific services that Defendant failed to deliver. As such, the
      Court may appropriately adjudicate Plaintiff’s claim without “involv[ing] itself in the
      subjective professional judgments of trained educators.” See Gally, 22 F. Supp. 2d at
      207.
      Furthermore, in the wave of litigation arising out of pandemic-related school closures,
      many defendant-universities have asked courts to dismiss students’ claims as violations
      of the educational malpractice doctrine. To date, no court in this District has accepted
      this argument and the Court agrees with its sister courts in rejecting Defendant’s
      argument. Accord Goldberg, 2021 WL 1565352, at *5-6; Zagoria v. N.Y. Univ., No. 20
      Civ. 3610 (GBD) (SLC), 2021 WL 1026511, at *2-3 (S.D.N.Y. Mar. 17, 2021); Columbia
      Tuition Refund, 2021 WL 790638, at *6; Hassan, 2021 WL 293255, at *2-4.
                                              22
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 23 of 28




particular subject matter ordinarily precludes recovery in quasi contract for

events arising out of the same subject matter[.]” Clark-Fitzpatrick, Inc. v. Long

Island R.R. Co., 70 N.Y.2d 382, 388 (1987) (citing Blanchard v. Blanchard, 201

N.Y. 134, 138 (1911)). Yet where there is a “bona fide dispute over the

existence of the contract,” a claim for unjust enrichment must not be

dismissed as duplicative of a breach of contract claim. Shanghai Weiyi Int’l

Trade Co. v. Focus 2000 Corp., No. 15 Civ. 3533 (CM), 2015 WL 6125526, at *6

(S.D.N.Y. Oct. 16, 2015) (citations omitted); see also Chigirinskiy v.

Panchenkova, No. 14 Civ. 4410 (JPO), 2015 WL 1454646, at *18 (S.D.N.Y.

Mar. 31, 2015) (holding that “unjust enrichment may be pleaded in the

alternative to breach of contract”).

      In the instant matter, the parties dispute the existence of any agreement

entitling Plaintiff to in-person educational experiences. (See Am. Compl. ¶ 80;

Answer ¶ 80; see also Def. Br. 2 (“Plaintiff asks that this Court create a

contract … where no such contract exists[.]”)). Because of this dispute, and at

this stage in the litigation, Plaintiff’s claim for unjust enrichment is not yet

duplicative of her breach of implied contract claim. 14


14    Defendant also argues that Plaintiff “has alleged no facts showing that ‘equity and good
      conscience’ require[] a refund of tuition and fees,” and thus has not adequately pleaded
      a claim for unjust enrichment. (Def. Br. 21). To state a claim for unjust enrichment,
      New York law requires a plaintiff to “establish [i] that the defendant benefitted; [ii] at the
      plaintiff’s expense; and [iii] that equity and good conscience require restitution.” Kaye
      v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000) (internal quotation marks and citation
      omitted).
      Here, Plaintiff alleges that she and other MSM students paid tuition to Defendant “in
      expectation of receiving one product” — namely in-person instruction and access to
      facilities — “but were provided instead with a different product.” (Am. Compl. ¶ 97).
      Plaintiff further alleges that Defendant “retained this benefit, even though [Defendant]
      failed to provide the services for which the [t]uition and [f]ees were collected” (id. at
                                               23
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 24 of 28




      3.     The Court Dismisses Plaintiff’s Remaining Claims

             a.     Conversion

      Under New York law, to plead a claim of conversion, a plaintiff must

establish that “[i] the property subject to conversion is a specific identifiable

thing; [ii] plaintiff had ownership, possession[,] or control over the property

before its conversion; and [iii] defendant exercised an unauthorized dominion

over the thing in question, to the alteration of its condition or to the exclusion

of the plaintiff’s rights.” Ellington Credit Fund, Ltd. v. Select Portfolio Servicing,

Inc., 837 F. Supp. 2d 162, 204 (S.D.N.Y. 2011) (quoting Moses v. Martin, 360 F.

Supp. 2d 533, 541 (S.D.N.Y. 2004)). “Money may be the subject of a

conversion action only if it is ‘specifically identifiable and segregated’ and there

exists ‘an obligation to return or otherwise treat in a particular manner the

specific fund in question.’” Columbia Refund Action, 2021 WL 790638, at *9

(quoting Mfrs. Hanover Tr. Co. v. Chem. Bank, 559 N.Y.S.2d 704, 712 (1st Dep’t

1990)). “For a claim of conversion to survive a motion to dismiss, it is not

enough merely to incorporate the factual allegations relating to breach of

contract.” Frontline Processing Corp. v. Merrick Bank Corp., No. 13 Civ. 3956

(RPP), 2014 WL 837050, at *6 (S.D.N.Y. Mar. 3, 2014). Rather, a conversion

claim may only succeed if a plaintiff alleges wrongs and damages distinct from

those predicated on a breach of contract. See Command Cinema Corp. v. VCA



      ¶ 98), and as such, equity and good conscience require Defendant to issue a partial
      refund (id. at ¶ 99). At this procedural posture, the Court accepts these well-pleaded
      allegations as true. See Faber, 648 F.3d at 104. Therefore, the Court declines to
      dismiss Plaintiff’s unjust enrichment claim as inadequately pleaded.
                                             24
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 25 of 28




Labs, Inc., 464 F. Supp. 2d 191, 199 (S.D.N.Y. 2006); Priolo Commc’ns, Inc. v.

MCI Telecomm. Corp., 669 N.Y.S.2d 376, 377 (2d Dep’t 1998).

      Plaintiff’s claim fails on two fronts. First, Plaintiff’s claim must be

dismissed as duplicative of her breach of implied contract claim. As Defendant

notes (see Def. Br. 22), Plaintiff does not allege any wrongful act that is

separately actionable. (Compare Am. Compl. ¶¶ 103-08, with id. at ¶¶ 81-89).

Unsurprisingly, courts addressing conversion claims in the context of COVID-

19-related tuition refund cases have uniformly dismissed such claims. See,

e.g., Beck v. Manhattan Coll., No. 20 Civ. 3229 (LLS), 2021 WL 1840864, at *5

(S.D.N.Y. May 7, 2021); Morales v. N.Y. Univ., No. 20 Civ. 4418 (GBD), 2021 WL

1026165, at *2 (S.D.N.Y. Mar. 17, 2021); Columbia Tuition Refund, 2021 WL

790638, at *9; Hassan, 2021 WL 293255, at *11-12. Second, Plaintiff does not

predicate her claim on a “specifically identifiable and segregated” fund. Mfrs.

Hanover Tr., 559 N.Y.S.2d at 712. Plaintiff argues that her tuition and fees are

sufficiently identifiable because they are “earmarked by MSM in the ordinary

course of business.” (Pl. Opp. 19). But Plaintiff does not point to any authority

to support that conclusory allegation. 15 For each of these reasons, Plaintiff has

failed to state a claim for conversion.



15    Instead, Plaintiff relies on Thys v. Fortis Sec. LLC, where an employee returned a bonus
      payment so their employer could recalculate and repay them an adjusted sum. 903
      N.Y.S.2d 368, 369 (1st Dep’t 2010). There, the money was “entrusted to [defendants’]
      custody only for a particular purpose namely, the purpose of recalculating and repaying
      the bonus due to plaintiff.” Id. (internal quotation omitted). As such, the Court does
      not find Thys applicable to the circumstances here. See Hassan, 2021 WL 293255, at
      *11 (distinguishing Thys and dismissing conversion claim); Beck, 2021 WL 1840864,
      at *5 (same).
                                            25
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 26 of 28




             b.    NYGBL § 349

      Section 349 of New York’s General Business Law renders unlawful

“[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service in” the State of New York. NYGBL

§ 349(a). “To state a prima facie claim under [Section 349], a plaintiff must

allege that the defendant [i] engaged in consumer-oriented conduct; [ii] that the

conduct was materially misleading; and [iii] that the plaintiff suffered injury as

a result of the allegedly deceptive act or practice.” Weisblum v. Prophase Labs,

Inc., 88 F. Supp. 3d 283, 292 (S.D.N.Y. 2015). “‘Deceptive acts’ are … acts

‘likely to mislead a reasonable consumer acting reasonably under the

circumstances.’” Boule v. Hutton, 328 F.3d 84, 94 (2d Cir. 2003) (quoting

Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000)).

      Defendant argues that Plaintiff’s NYGBL claim should be dismissed

because Plaintiff “does not and cannot claim that any conduct by MSM has

been deceptive or misleading.” (Def. Br. 24). In response, Plaintiff asserts that

“the issue of whether MSM’s acts were materially misleading cannot be

resolved at this stage” and is better left to a jury. (Pl. Opp. 23). But “[w]hile

the question of whether a reasonable consumer would be deceived … is not

typically resolved at the motion to dismiss stage, dismissal is appropriate when

the complaint fails to allege facts that state a plausible claim for relief.” Axon v.

Citrus World, Inc., 354 F. Supp. 3d 170, 183 (E.D.N.Y. 2018) (citation omitted),

aff’d sub nom. Axon v. Florida’s Nat. Growers, Inc., 813 F. App’x 701 (2d Cir.

2020) (summary order). That is the case here. Plaintiff alleges that had she

                                         26
       Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 27 of 28




known “that MSM’s claims regarding the provision of the on-campus

experience were false or subject to MSM’s unilateral change without provision

of any refund, Plaintiff would not have paid the price.” (Am. Compl. ¶ 120).

But Defendant did not — and could not — know that its representations were

false or that it would need to transition abruptly to online learning. See

Columbia Tuition Refund, 2021 WL 790638, at *10 (“Plaintiffs cite, and the

Court has found, no case holding that a plaintiff can state a claim under

Section 349 … where the defendant neither knew nor could have known that

its commercial acts or practices were false.”); Goldberg v. Pace Univ., — F.

Supp. 3d —, No. 20 Civ. 3665 (PAE), 2021 WL 1565352, at *3 (S.D.N.Y.

Apr. 21, 2021) (“[Plaintiff] may take issue with [the] decision not to offer him

tuition or fee refunds … [b]ut the facts pled do not, at all, make out a deceptive

business practice.”), appeal filed, No. 21-1377 (2d Cir. May 28, 2021). As

such, the Court agrees with Defendant and dismisses Plaintiff’s claim brought

pursuant to Section 349 of the NYGBL.

                                  CONCLUSION

      To reiterate, the Court does not fault Defendant for taking steps in

Spring 2020 to prioritize the health of MSM’s students, faculty, and staff over

in-person learning experiences. That said, the pleadings suggest that such

steps may have breached an implied contract with MSM’s students.

Accordingly, and for the reasons set forth in this Opinion, Defendant’s motion

to dismiss is GRANTED IN PART and DENIED IN PART. The Clerk of Court is

directed to terminate the motion pending at docket entry 26. On or before

                                        27
         Case 1:20-cv-04496-KPF Document 36 Filed 07/20/21 Page 28 of 28




August 10, 2021, the parties are ORDERED to submit a joint status letter and

a proposed Civil Case Management Plan.

     SO ORDERED.

Dated:        July 20, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       28
